Citation Nr: 1722725	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-25 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to higher initial rating for posttraumatic stress disorder (PTSD) with claustrophobia, panic disorder, and agoraphobia, rated noncompensable from May 9, 2008 to March 31, 2009, and 50 percent thereafter.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2008, the RO granted service connection for claustrophobia and agoraphobia with panic attacks.  It established an initial noncompensable rating, effective May 9, 2008.  Although the Veteran did not express disagreement with this initial rating; he did submit a timely notice of disagreement with an April 2009 rating decision that confirmed the noncompensable rating.  The April 2009 rating decision was issued in response to new and material evidence received within a year of the notice of the December 2008 decision.  As such, the current appeal relates back to the initial rating awarded in the December 2008 decision.  38 C.F.R. § 3.156(b) (2016).

In March 2011, the RO issued a rating decision recognizing PTSD as service connected, effective May 9, 2008; and granting a 50 percent rating for PTSD, agoraphobia and claustrophobia; effective March 31, 2009.  The noncompensable rating remained in effect for the period prior to March 31, 2009.

In August 2016, the Veteran testified during a hearing conducted via video conference with the undersigned. A transcript of the hearing is of record.

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From May 9, 2008 to March 31, 2009, the Veteran's PTSD was manifested by frequent outbursts of anger, increased mood swings, anxiety, hypervigilance, irritability, depression, social phobia, nightmares, sleep impairment, and difficulty establishing and maintaining meaningful relationships.


CONCLUSIONS OF LAW

The criteria for a 50 percent rating for PTSD were met during the period from May 9, 2008 to March 31, 2009. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of May 2008 and August 2011 letters.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2016) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim. 

As there is no indication that any additional notice or assistance could aid in substantiating the claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the appeal. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history. 38 C.F.R. § 4.1. VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity. 38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders. Under the General Rating Formula, a zero percent disability rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational or social functioning or to require continuous medication.

A 10 percent disability rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Veteran received a mental health consultation in December 2007 and reported he did not feel depressed or overly anxious. The psychiatrist noted his speech was clear and coherent without any thought disorder. His mood was noted as euthymic and he denied suicidal ideation, illusions, or hallucinations. He was well oriented and his cognition was noted within normal limits.

The psychiatrist diagnosed adjustment disorder and noted a GAF of 65. The psychiatrist further noted that the Veteran was mentally stable and did not need psychiatric intervention or medication.

In a June 2008 letter, a readjustment counselor noted the Veteran's PTSD symptoms as irritability, anxiety, hypervigilance, depression, intensified social phobia, difficulty establishing and maintaining meaningful relationships, nightmares, and sleep impairment. The readjustment counselor opined that the Veteran was not in a position to seek gainful employment. He further opined that the Veteran's PTSD was chronic and made it difficult for him to function with any degree of predictability.

The Veteran was afforded a VA examination in October 2008. The Veteran reported he did not have social relationships, avoided crowds and loud noises to avoid a startle response, was sad but not chronically depressed, was uncomfortable in small spaces, awoke several times a night and checked everything in the house, had distressing dreams at least once a week; would have panic attacks when waking from the dream, was detached, agitated, tense, anxious, and short on patience.

The examiner diagnosed PTSD and noted a GAF of 65. The examiner opined that the Veteran was employable from a mental health perspective; however, the examiner noted there would be a significant problem if the Veteran had to deal with people or go into a crowded area.

In March 2009, the Veteran reported hypervigilance, daily irritability with outbursts of anger, intrusive recollections that interfered with daily life, occasional dreams that disabled and impaired his daily functioning, significant anxiety and panic frequently triggered by loud noises and war reminders, avoidance of activities, people, and places, detachment, struggled with intimacy and closeness, and had restless sleep.

There is a clear discernable increase in symptomatology reported in the June 2008 letter that was not reported in the December 2007 consultation. The Veteran had mild symptomatology that did not require treatment in December 2007. In June 2008, he had significant symptomatology as evidenced by irritability, anxiety, hypervigilance, depression, intensified social phobia, difficulty establishing and maintaining meaningful relationships, nightmares, and sleep impairment that resulted in occupational and social impairment with reduced reliability and productivity.

The June 2008 letter described symptoms that had been in place for some time prior to the date of the letter.  Overall, the record indicates the Veteran's PTSD symptomatology remained relatively consistent from June 3, 2008, to March 31, 2009, and resulted in occupational and social impairment with reduced reliability and productivity. While the Veteran did not exhibit all the symptoms listed in the 50 percent criteria during this period, it is not necessary for him to manifest all, most, or even some of the symptoms listed in the diagnostic code at a particular disability level to be entitled to a specific disability rating for a mental condition. See Mauerhan, 16 Vet. App. at 442. The symptoms associated with the disability rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Id. at 443. Thus, a 50 percent rating is warranted for the entirety of the period. 

The Board is deferring consideration of entitlement to a rating in excess of 50 percent, pending completion of the development sought in its remand.
 

ORDER

A 50 percent disability rating for PTSD from the effective date of service connection, is granted.


REMAND

During the August 2016 hearing, the Veteran testified his PTSD had gotten worse since his last VA examination in February 2014. His wife also testified to the decline in his concentration and memory. The February 2014 VA examiner highlighted the fact that the Veteran complained of decreased attention and concentration, but noted it was not observed during the examination. Additionally, only a slight decline for immediate memory was noted in February 2014. Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a new medical examination. See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). 

Additionally, as noted in the introduction, the Veteran's claim for a higher initial rating for PTSD includes an implied claim for TDIU. Therefore, this issue must be developed as discussed below.

Subsequent to the last supplemental statement of the case in July 2013, the RO obtained pertinent VA treatment records. The AOJ is required to issue a supplemental statement of the case to consider the newly obtained evidence. 38 C.F.R. § 19.31 (2016).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to the Veteran's claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2. Invite the Veteran to complete a formal application for TDIU.

3. Schedule the Veteran for an examination to assess the current severity of his PTSD symptomatology and an opinion as to it occupational impact.

4. If there is any period since May 9, 2008 when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer that issue to the Director of Compensation for adjudication in accordance with 38 C.F.R. § 4.16(b) (2016).

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


